DETAILED ACTION
Claims 1-3 are pending.
Claims 1-3 are rejected.
Examiner’s Note
It is noted that claims 1-3 are inadvertently rejected over Syed et al., WO 2018/044982 A1 and Grohol et al., WO 2019/133174 A1, which are published after the effective filing date of the present application. Therefore, this Office Action is a second non-final as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. US 10,821,430 B2 (patent). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below.
Regarding claim 1, the patent recites (a) providing a porous multimodal support having at least a first set of support pores of a first size range and at least a second set of support pores of a second size range wherein the second size range of the second set of support pores is smaller than the first size range of the first set of support pores (patent claim 1); (b) providing a first silver-containing impregnation solution for impregnating the first silver-containing impregnation solution into the at least first set of support pores and the at least second set of support pores of the porous multimodal support (patent claim 1); (c) impregnating, one or more times, the porous multimodal support with the first silver-containing impregnation solution from step (b) to provide the porous multimodal support with a first amount of silver-containing impregnation solution (patent claim 1), and wherein the impregnation step (c) is carried out two or more times (patent claim 5); (d) selectively removing at least a portion of the impregnated first silver-containing impregnation solution from the porous multimodal support to provide the porous multimodal support with a second amount of first silver-containing impregnation solution remaining in the support pores, wherein the removal means is centrifugation (patent claim 1); wherein the selectively removing step in step (d) is carried out two or more times (patent claim 7); roasting, one or more times, the impregnated porous multimodal support produced in step (d) for a time and temperature sufficient to form a silver-containing catalyst useful for the epoxidation of olefins (patent claim 3), which includes the roasting the impregnated catalyst support member from step (d) two times, as presently claimed; wherein the removing step (d) (i.e., centrifugation) is carried out two or more times, by one or more centrifugation means (patent claim 5).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 2, the patent recites wherein the support comprises alpha-alumina (patent claim 10).

Regarding claim 3, the patent recites wherein a silver loading of at least 10 weight percent is provided on the porous multimodal support, based on the total weight of the porous multimodal support (patent claim 11).

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/771,372 (copending). Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons set forth below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1, the co-pending claim recite (a) providing a support having pores (co-pending claim 1); wherein the support has a first set of support pores having a first size range and at least a second set of support pores having a second size range wherein the second size range is smaller than the first size range (co-pending claim 6); (b) providing a silver-containing impregnation solution; (c) adding an amount of surfactant to the impregnation solution; (d) contacting the support with the surfactant-containing impregnation solution (co-pending claim 1) (i.e., impregnating the porous multimodal support with the first silver- containing impregnation solution from step (b) to provide the porous multimodal support with a first amount of first silver-containing impregnation solution); wherein the impregnation step (c) is carried out two or more times (co-pending claim 5); (e) removing at least a portion of the impregnation solution prior to fixing the silver upon the carrier in a manner which preferentially removes impregnation solution not contained in the pores (co-pending claim 1), wherein the removing step is carried out two or more times and under two or more different process conditions (co-pending claim 5); (f) roasting at least once, which includes the roasting the impregnated catalyst support member from step (d) two times, as presently claimed, the impregnated catalyst support member from step (d) for a time and temperature sufficient to form a silver-containing catalyst useful for the epoxidation of olefins (co-pending claim 2).
It would be obvious for a person of ordinary skill in the art to select roasting two times, through routine experimentation in order to achieve desired silver loading, and thereby arrive at the claimed invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 2, the co-pending recites wherein the support comprises alpha-alumina (co-pending claim 12). 

Regarding claim 3, the co-pending recites wherein a silver loading of at least 10 weight percent is provided on the porous multimodal support, based on the total weight of the porous multimodal support (co-pending claim 13).


Claim Objections
Claim 1 is objected to because of the following informalities:  

Claim 1, line 23, recites “of second silver-containing impregnation solution”. To ensure proper antecedent basis and clarity, it is suggested to amend “of second silver-containing impregnation solution” to “of the second silver-containing impregnation solution”.

Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Thorsteinson et al., US 5187140 A (Thorsteinson) (provided in IDS received on 11/02/2020).
Regarding claims 1-3, Thorsteinson discloses catalysts for the epoxidation of alkene, especially ethylene, to the corresponding alkylene oxide, e.g., ethylene oxide, which catalysts contain a high silver content on carriers and methods for making and using such catalysts (reading upon a process for preparing a silver-containing catalyst for the epoxidation of olefins) (Thorsteinson, Abstract).
Thorsteinson further discloses a variety of procedures may be employed for preparing the catalysts; the preferred procedure comprises: (1) impregnating a porous catalyst carrier with a solution comprising a solvent or solubilizing agent, silver complex and the aforementioned anion and/or cation promoters upon the carrier, and (2) thereafter treating the impregnated support to convert the silver salt to silver metal and effect deposition of silver and the anion and/or cation promoters onto the exterior and interior surfaces of the support (Thorsteinson, column 15, lines 9-21).
Thorsteinson further discloses the carriers may have bimodal or multimodal pore distributions (reads upon providing a porous multimodal support having at least two modes of pore size distributions) (Thorsteinson, column 8, 2nd paragraph); the preferred carrier is made of alpha-alumina (Thorsteinson, column 8, 1st paragraph).
Thorsteinson further discloses in order to obtain catalysts having a silver loading of greater than about 25 or 30%, and more, it is necessary to subject the carrier to at least two or more sequential impregnations of silver, until the desired amount of silver is deposited on the carrier (Thorsteinson, column 16, lines 7-13). 
Thorsteinson further discloses usually, two or more impregnations are used to make the catalysts of this invention. In some instances, the concentration of the silver salt is higher in the latter impregnation solutions than in the first (reading upon providing a first silver-containing impregnation solution and providing a second silver-containing impregnation solution). For example, if a total silver concentration of say about 30% were desired in the catalyst, a low amount of silver of about 10% by weight would be deposited on the carrier as a result of the first impregnation (reading upon impregnating the porous multimodal support with the first silver-containing impregnation solution from step (b) to provide the porous multimodal support with a first amount of the first silver-containing impregnation solution) followed by a second silver impregnation depositing the remaining 20% by weight (reading upon impregnating the porous multimodal support from step (e) with the second silver-containing impregnation solution from step (f) to provide the porous multimodal support with a first amount of the second silver-containing impregnation solution) (Thorsteinson, column 16, 1st paragraph).
Thorsteinson further discloses each of the impregnations may be followed by roasting or other procedure to render the silver insoluble (Thorsteinson, column 16, lines 30-32); for sequential deposition, the carrier is initially impregnated with silver or promoter (depending upon the sequence employed) and then heat or chemically treated as described above; this is followed by a second impregnation step and a corresponding heat or chemical treatment (i.e., roasting) to produce the finished catalyst (reading upon steps (e) and (i) of the present claim 1) (Thorsteinson, column 16, lines 51-57).
Thorsteinson further discloses following each impregnation of the catalyst carrier with silver and promoter, the impregnated carrier particles are separated from any remaining non-absorbed solution; this is conveniently accomplished by using separation techniques, such as centrifugation (i.e., conducting impregnation, followed by centrifugation, and then roasting, wherein impregnation/centrifugation/roasting are conducted at least two or more times) (reading upon steps (d) and (h) of the present claim 1) (Thorsteinson, column 17, lines 15-21).

While Thorsteinson does not explicitly disclose different conditions are used for each centrifugation, it would have been obvious for a person of ordinary skill in the art to vary conditions for each centrifugation, e.g., using long time at the last centrifugation step, in order to ensure the excess impregnating medium is drained completely (Thorsteinson, column 17, 2nd paragraph), and thereby arrive at the claimed invention.

Response to Arguments
In response to Applicants' remark, regarding the double patenting rejection to be held in abeyance, Applicants’ request that the double patenting rejections to be held in abeyance is noted. However, the double patenting rejection will be maintained until such time as the rejection is properly overcome (see MPEP IB and IB1).

In response to the amended claims 1-3, the previous claim objections and 35 U.S.C. 112(b) rejections are withdrawn. However, the amended necessitates a new set of claim objection as set forth above.

In response to applicant’s remarks regarding the priority chain of the present invention, it is agreed claims 1-3 are inadvertently rejected over Syed et al., WO 2018/044982 A1 and Grohol et al., WO 2019/133174 A1, which are published after the effective filing date of the present application. Therefore, this Office Action is a second non-final as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        



/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732